Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The claim to priority  to JP 2018-233326 filed on December 13, 2018 and KR 10-2019-0125194 filed on October 10, 2019 is acknowledged in the instant application.
Information Disclosure Statement
The Information Disclosure Statement filed December 13, 2019, July 10, 2020 and January 24, 2022 have been considered by the Examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merrett (US Pat. 3,275,784) in view of Kurose et al. (US Pub. 2012/0261405) (both cited by Applicant).
Regarding claim 1, Merrett discloses an induction heat coil  comprising: an inverter (36) comprising a switching element (inherently must have switching elements  in order to operate the heating coils), the inverter (36) configured to supply a power to a first node (via 29-34) based on an operation of the switching element; a first heating coil (25) around which a wire is wound in a first winding direction with respect to the first node (via 29-34), the first heating coil (25) configured to be heated by the power supply from the first node; a second heating coil (26) around which a wire is wound in a second winding direction, the second winding direction different from the first winding direction with respect to the first node (via 29-34), the second heating coil (26) configured to be heated by the power supplied from the first node (via 29-34).   Merrett does not at least one processor configured to control a resonance frequency of a current flowing through the first heating coil and the second heating coil.  Kurose et al. discloses an inverter (40) comprising a switching element (46 and 47); and at least one processor (52) configured to control a resonance frequency of a current flowing through the first heating coil and the second heating coil (48 and 49) (Fig. 1 and 14; Abstract, Par. 77 and 82; Claim 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Merrett, at least one processor configured to control a resonance frequency of a current flowing through the first heating coil and the second heating coil, as taught by Kurose et al., in order to drive and control the inverter and the resonant circuit thereby controlling the frequency that are higher or lower than a highest or lowest resonant frequencies of the resonant circuits are combined to form at least a single induction heating source.
Regarding claim 2, Kurose et al. discloses the first heating coil (48) further comprises a first resonant circuit (56), the first resonant circuit (56) connected with a first capacitor (50) in series; and the second heating coil (49) is connected in parallel with the first resonant circuit (56) (Fig. 1 and 14).
Regarding claims 3 and 16, Kurose et al. discloses the at least one processor (52) controls the inverter (40) based on: an absolute impedance value of the first resonant circuit (56); and an absolute impedance value of the second heating coil (49) (Fig. 1 and 14; Par. 99 and 106).
Regarding claim 4, Kurose et al. discloses the first node (Fig. 1 below) comprises an intermediate point (Fig. 1 below), the intermediate point: connected to one end of the first heating coil (48) and one end of the second heating coil (49).
Regarding claim 5, Merrell discloses a number of winding of the first heating coil (25) is greater than a number of winding of the second heating coil (26) (Fig. 2).
Regarding claim 14, Kurose discloses a closed loop circuit is formed by connecting the first coil (48), the second heating coil (49), and a first capacitor (50) in series with each other (Fig. 1-14).
Regarding claim 15, Kurose discloses the first heating coil (48)  further comprises a first resonant circuit (56), the first resonant circuit (56) connected with a first capacitor (50); and the second heating coil (49) further comprises a second resonant circuit (57), the second resonant circuit (57) connected with a second capacitor (51) in series, wherein the first resonant circuit (56) and the second resonant circuit (57) are connected in parallel with each other (Fig. 1 and 14).
Regarding claim 17, Merrell discloses a magnetic flux direction in the first heating coil (25) coincides (happen together) with a magnetic flux direction generated in the second heating coil (26) (Fig. 2).  Kurose also discloses a magnetic flux direction in the first heating coil (48) coincides (happen together) with a magnetic flux direction generated in the second heating coil (49) (Fig. 1 and 14).
Regarding claim 18, Merrell discloses the first heating coil (25) is arranged in a ring shape (Fig. 2).
Regrading claim 19, Merrell/Kurose disclose substantially all features of the claimed invention as set forth above including the firs heating coil (25) and the second heating coil (26) is provided on an outside of the of the first heating coil (25) except the  second heating coil is provided on an inner side of the first heating coil.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Merrell/Kurose, the  second heating coil is provided on an inner side of the first heating coil, for the purpose of having the number of large windings of the heating coil provided on an outside, thereby providing high heating on the outside for large container.
Regarding claim 20, Merrell discloses an inductor (27/28) is connected to the first node (via 28-29) (Fig. 2).  Kurose also discloses an inductor connected to the first node  (Fig. 1 below).
Claim(s) 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merrett (US Pat. 3,275,784) in view of Kurose et al. (US Pub. 2012/0261405) and further view of Sugano (JP 2016-039644) (cited by Applicant).
Regarding claims 6-7, Merrell/Kurose disclose substantially all features of the claimed invention as set forth above including from Kurose, a first switch (54) provided between the first node and the first heating coil (48), a second switch (47) provided between the second node and the first capacitor (50) (Fig. 1 below) except a third switch provided between the first node and the first capacitor.  Sugano discloses a third switch provided between the first node and the first capacitor (Fig. 4B and 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Merrell/Kurose, a third switch provided between the first node and the first capacitor, as taught by Sugano, for the purpose of switching the inverter to turn on the heating coil.
Regarding claim 8, Kurose et al. discloses the at least one processor (52) further identifies, according to the resonance frequency, a type of an object to be heated based on a value of current flowing through the first resonance circuit (56) and the second heating coil (49) connected in series (Fig. 1 and 14; Par. 89 and 221).
Regarding claim 9, Kurose et al. discloses the at least one processor further identifies a material of the object to be heated based on the current value and a predetermined threshold value (Par. 221).

    PNG
    media_image1.png
    481
    699
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Moulin (US Pat. 3,704,357)
Harnden et al. (US Pat. 3,786,222)
Kataoka et al. (US pub. 2012/0097664)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828. The examiner can normally be reached Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        7/2/2022
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761